(W, TkP-cg
                                  COURT OF CRIMINAL APPEALS

                                  Supreme Court BLDG.

                                  201 H.14th St.RM106


                                   P.O.BOX 12308

                                   Austin*Texas 78711-2306
                                                                   COURT OF CRIMINAL APPEALS
                                   APRIL 2*2015
                                                                         APR 06 2015
CLERK Abel Acosta:

                                                                     Ab§IAeostasG!@rk
Dear Clerk*


Please be advise*I offender ALLEN GLENN THOMAS*TDCJ-CID#633145*needs a copy of


your court decision in his case in order that he can filed an writ of certiorari


to the Supreme Court of the United States,in Tr.Ct.N0.W90-04906-K(D)from the

Criminal District Court NO.4 of Dallas county*Texas*that was forwarded to your

Court on or about November 17*2014/Pleaae send me the courts opinion immediately
Thank-you for your time and assistance in this legal matter.

                                                          sincerely*


                                                   ALLEN GLENN THOMAS#633145


                                                    French M.Robertson Unit

                                                   12071 FM 3522


                                                   Abilene*Texas 79601




CC: